IN THE DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FIFTH DISTRICT

                                                NOT FINAL UNTIL TIME EXPIRES TO
                                                FILE MOTION FOR REHEARING AND
                                                DISPOSITION THEREOF IF FILED
FERNANDO MALDONADO,

             Petitioner,

 v.                                                     Case No. 5D16-3069

STATE OF FLORIDA,

           Respondent.
________________________________/

Opinion filed September 30, 2016

Petition for Belated Appeal
A Case of Original Jurisdiction.

Charles A. Greene, Jr., of Charles A.
Greene, Jr., PA, Tampa, for Petitioner.

No appearance for Respondent.


PER CURIAM.

      The amended petition for belated appeal is granted. A copy of this opinion shall

be filed with the trial court and be treated as the notice of appeal from the July 19, 2016

VOP judgment and sentence in Case No. 2015-CF-000879, in the Circuit Court in and

for Marion County, Florida. See Fla. R. App. P. 9.141(c)(6)(D).


      PETITION GRANTED.


LAWSON, C.J., TORPY and EDWARDS, JJ., concur.